
	

113 HRES 558 IH: Prohibiting the use of the Members’ Representational Allowance for the payment of the costs of first-class airline accommodations.
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 558
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Ms. Duckworth submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Prohibiting the use of the Members’ Representational Allowance for the payment of the costs of
			 first-class airline accommodations.
	
	
		1.Prohibiting use of Members’ Representational Allowance for first-class airline accommodations
			(a)Revision of Regulations Governing the Use of the MRAThe Committee on House Administration shall promulgate revisions to the regulations governing the
			 use of the Members’ Representational Allowance to ensure that the
			 Allowance is not used for the payment of the costs of first-class airline
			 accommodations for domestic travel except as provided under subsection
			 (b).
			(b)ExceptionsUnder the revisions promulgated by the Committee on House Administration under subsection (a), a
			 Members’ Representational Allowance may be used for the payment of the
			 costs of first-class airline accommodations for domestic travel if the
			 Member whose Allowance will be used for such payment certifies in writing
			 to the Committee that any of the following applies:
				(1)The use of first-class accommodations is necessary to accommodate a medical disability or other
			 special need, as demonstrated by such documentation as the Committee may
			 require.
				(2)No accommodations other than first-class accommodations are reasonably available given the timing
			 of the travel, but only if the travel is urgent and the purpose of the
			 travel may not be carried out on alternative dates.
				(3)The use of first-class accommodations is necessary because of exceptional security circumstances or
			 other exceptional circumstances.
				(4)The use of first-class accommodations will result in an overall cost savings by avoiding additional
			 subsistence costs, overtime, or lost productive time while awaiting
			 coach-class accommodations.
				(5)The length of the flight is 5 hours or greater.
				(c)Domestic Travel DefinedFor purposes of this resolution, domestic travel means travel within the continental United States.
			
